IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ANTONIO JOHNSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-3137

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 6, 2017.

An appeal from the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Nancy A. Daniels, Public Defender, and Kathleen Stover, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tayo Popoola and Jennifer Moore, Assistant
Attorneys General, Tallahassee, for Appellee.




WOLF, J.

      Appellant challenges the revocation of his probation. We hold that the trial

court did not abuse its discretion in determining that the State had proven

appellant’s violation and in revoking appellant’s probation. However, the record

does not reflect a written order of revocation. Pursuant to this court’s holding in
Fowler v. State, 79 So. 3d 868, 869 (Fla. 1st DCA 2012), “[a] formal, written order

of revocation is required even when the record clearly reflects the trial court’s

intention to revoke probation and its reasons for doing so.”

      Thus, though we affirm the revocation of appellant’s probation and

appellant’s resulting sentence, we nonetheless remand for the trial court to enter a

formal, written order of revocation. See Brown v. State, 10 So. 3d 1203 (Fla. 4th

DCA 2009).

BILBREY and M.K. THOMAS, JJ., CONCUR.




                                         2